DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-29 in the reply filed on May 20th, 2022 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20th, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded to avoid using the terms “are disclosed herein”, “Also disclosed”, “One of the disclosed” in their abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a first adjustment mechanism” in claim 1; “a first adjustment mechanism”, “a second adjustment mechanism” in claim 10; “a coronal adjustment mechanism”, “a sagittal adjustment mechanism” in claim 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant uses the phrase “configured provide”.  This should read “configured to provide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the sizing block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Loring et al. (US 2012/0130376).
 	Regarding claim 21, Loring et al. disclose a system, comprising a first alignment guide (30c) configured to be coupled to an anterior surface of a tibia (figures 17-21), the first alignment guide having an adjustable length (via 54) and including a coronal adjustment mechanism (48) configured to allow the first alignment guide to be moved in a coronal plane relative to the tibia when the first alignment guide is coupled to a first pin (e.g. 42 or 34) disposed in the tibia (¶67), and a sagittal adjustment mechanism (38) configured to allow the first alignment guide pivot relative to the first pin when the first alignment guide is coupled to the first pin (¶72); and a second alignment guide (30b) configured to be supported by the first alignment guide, the second alignment guide including a curved body (44a) defining at least one hole (hole which receives 44), the at least one hole defined by the curved body sized and configured to receive an alignment rod therein (e.g. 44), wherein the curved body of the second alignment guide is sized and configured to wrap at least partially around a distal portion of the tibia when coupled to the first alignment guide and the first alignment guide is coupled to the tibia (figure 17).
 	Regarding claim 22, Loring et al. disclose the first alignment guide includes a first frame (30c) comprising a first elongate body (figure 3) extending from a first end (see figure below) to a second end (see figure below), a first knob (46) disposed adjacent to the coronal adjustment mechanism that is disposed adjacent to the second end of the first elongate body, the first knob configured to couple the first frame to the first pin; and a second frame (30b) comprising a second elongate body (figure 3)  extending from a third end (see figure below) to a fourth end (30a), the second elongate body defining a channel that inwardly extends from the third end (¶66), the channel sized and configured to receive at least a portion of the first elongate body of the first frame such that the first elongate body may slide within the channel (¶66).
 	Regarding claim 23, Loring et al. disclose an adjustment block (figure 18) configured to positioned based on a location determined using at least one of the first alignment guide and the second alignment guide (figure 18), the adjustment block comprising a third frame (54) coupled to a first threaded shaft (56), the third frame being movable to effect a proximal-distal position adjustment (¶69), a fourth frame (50) coupled to the third frame and to a second threaded shaft (68), the fourth frame being movable to effect a medial-lateral adjustment (¶77); and a sizing guide (66) configured to be coupled to the adjustment block, the sizing guide including at least one radiopaque line (¶68, ¶79).

    PNG
    media_image1.png
    670
    934
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loring et al. (US 2012/0130376) in view of Pinczewski et al. (US 6,969,393).
 	Regarding claim 1, Loring et al. disclose a system, comprising a first alignment guide, the first alignment guide including a first frame (30b) comprising a first elongate body extending from a first end (30a) to a second end (see figure below), a first knob (36) is disposed adjacent to the first end of the first elongate body to facilitate locking the first frame to a first pin (e.g. 34, ¶65); a second frame (30c) comprising a second elongate body extending from a first end (see figure below) to a second end (30d) and the first end of the second elongate body including a second knob (40) for preventing relative movement between the first elongate body and the second elongate body (¶66).
 	Loring et al. fail top expressly teach or disclose the second elongate body defining a channel sized and configured to receive at least a portion of the first elongate body, and a third knob is disposed adjacent to the second end of the second elongate body to facilitate locking the second frame to a distal tibial pin and wherein the first frame includes a first adjustment mechanism allowing for the first frame to pivot relative to the first pin when the first frame is locked to the first pin. 	However, Loring et al. disclose the use of a knob (36) disposed adjacent to an end of an elongate body (30a) to facilitate locking of a frame (32) to a pin (34, figure 3, ¶65). 	It would have been obvious to one of ordinary skill in the art at the time of invention to have provided a third knob disposed adjacent to the second end of the second elongate body to facilitate locking the second frame to a distal tibial pin a knobs being used to lock pins in a fixed location relative to a frame is taught by Loring and would be advantageous in fixing the pins (42) at the second end of the second elongate body as it would stabilize the pins and body 38 with respect to one another.
 	Additionally, Pinczewski et al. disclose a first frame (40 + 42 + 46) and a second frame (50) having a channel (column 8, lines 41-44 “telescopic” therefore a segment is received within the other, which yield a channel which houses the telescopic piece) and is configured to receive at least a portion of an elongate body (figures 8-9, the piece which telescopes in the other), wherein the first frame includes a first adjustment mechanism (44, figures 8-9) allowing for the first frame to pivot relative to the first pin when the first frame is locked to the first pin (via the pivoting hinge). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the system to have a channel sized and configured to receive at least a portion of the first elongate body, and a third knob is disposed adjacent to the second end of the second elongate body to facilitate locking the second frame to a distal tibial pin and wherein the first frame includes a first adjustment mechanism allowing for the first frame to pivot relative to the first pin when the first frame is locked to the first pin, as taught by Loring and Pinczewski as the hinge provides an additional degree of freedom for movement between the first and second frames and the knob provides stability to the pin and bod with respect to one another.
 	Regarding claim 2, Loring et al. in view of Pinczewski et al. disclose the first adjustment mechanism includes a hinge (44 of Pinczewski is a hinge) disposed adjacent to the first end of the elongate body (column 8, lines 31-44). 	Regarding claim 3, Loring et al. disclose the first frame defines a slot (32a) adjacent to the first end of the first elongate body, the slot arranged perpendicular to the first elongate body of the first frame for providing adjustment of the first frame relative to the first pin (¶65).
 	Regarding claim 4, Loring et al. disclose a second alignment guide (78 or alternatively 44a) configured to be coupled to the first alignment guide (figure 20/figure 3), the second alignment guide including a hippocrepiform body (figure6/figure 3) sized and configured to wrap at least partially around a distal portion of a patient's tibia when coupled to the first alignment guide and the first alignment guide is coupled to the tibia (figure 8/figure 17).
 	Regarding claim 5, Loring et al. disclose the second alignment guide defines at least one hole (opening which receives 44 or alternatively 78b, figure 6) sized and configured to receive an alignment rod (44/¶83).
 	Regarding claim 6, Loring et al. disclose an ankle prosthesis (10) including a tibia component (20) and a talar component (18), wherein the ankle prosthesis is implanted at least partially using the first alignment guide. 	Regarding claim 7, Loring et al. disclose a second alignment guide (38 + 50) comprising a third frame (58) configure to provide medial-lateral adjustment (¶72); and a guide (50) configured to be coupled to the third frame such that medial-lateral adjustment by the third frame changes a position of the guide (figure 4).
 	Regarding claim 8, Loring et al. disclose the guide includes a sizing pattern (58c) that is visible under fluoroscopy (¶74), the sizing pattern indicating a location of a cut to be made to a tibia (¶74).
 	Regarding claim 9, Loring et al. disclose the guide includes at least one hole sized and configured to receive a drill (50a-50c or alternatively 60, 62).

    PNG
    media_image2.png
    670
    934
    media_image2.png
    Greyscale

 	Regarding claim 10, Loring et al. disclose a system for preparing an ankle to receive an ankle prosthesis including a tibial component and a talar component, the system comprising a first alignment guide, the first alignment guide including a first frame (30c) comprising a first elongate body extending from a first end (see figure below) to a second end (see figure below), a first adjustment mechanism (48) disposed adjacent to the second end of the first elongate body, a second adjustment mechanism (38) disposed adjacent to the second end of the first elongate body; and a second frame comprising a second elongate body (30b) extending from a third end (see figure below) to a fourth end (30a), the second elongate body defining a channel (¶66 the opening in which it may telescope within) that inwardly extends from the third end, the channel sized and configured to receive at least a portion of the first elongate body of the first frame such that the first elongate body may slide within the channel (¶66), a second knob (40) disposed adjacent to the third end, the second knob configured to lock the first frame member with respect to the second frame member (¶66), wherein the first adjustment mechanism guide (48) is configured to allow for coronal adjustment of the first alignment guide relative to a tibia when the first frame is coupled to the first pin and the first pin is disposed in a tibia of a patient (¶67), and wherein the second adjustment mechanism allows the first frame to pivot relative to the first pin when the first frame is coupled to the first pin and the first pin is disposed in a tibia of patient (¶72).
 	However, Loring et al. fail to expressly teach or disclose a first knob disposed adjacent to the adjustment mechanism, the first knob configured to couple the first frame to a first pin and a third knob disposed adjacent to the fourth end, the third knob configured to lock the second frame member to a second pin.
 	However, Loring et al. disclose the use of a knob (36) disposed adjacent to an end of an elongate body (30a) to facilitate locking of a frame (32) to a pin (34, figure 3, ¶65). 	It would have been obvious to one of ordinary skill in the art at the time of invention to have provided a third knob disposed adjacent to the second end of the second elongate body to facilitate locking the second frame to a distal tibial pin a knobs being used to lock pins in a fixed location relative to a frame is taught by Loring and would be advantageous in fixing the pins (42) at the second end of the second elongate body as it would stabilize the pins and body 38 with respect to one another.
 	Regarding claim 12, Loring et al. disclose a second alignment guide configured to be supported by the first alignment guide, the second alignment guide including a curved body (44a) defining at least one hole (hole which houses 44), the at least one hole defined by the curved body sized and configured to receive an alignment rod therein (e.g. 44), wherein the curved body of the second alignment guide is sized and configured to wrap at least partially around a distal portion of a patient's tibia when coupled to the first alignment guide and the first alignment guide is coupled to the tibia (figure 17).
 	Regarding claim 13, Loring et al. disclose an adjustment block (38) configured to positioned based on a location determined using the first alignment guide, the adjustment block comprising a third frame (54) coupled to a first threaded shaft (56), the third frame being movable to effect a proximal-distal position adjustment, a fourth frame (50) coupled to the third frame and to a second threaded shaft (68, ¶76), the fourth frame being movable to effect a medial-lateral adjustment (¶77); and a sizing guide (66) configured to be coupled to the adjustment block, the sizing guide including at least one radiopaque line (¶68, ¶79).

    PNG
    media_image3.png
    670
    934
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 11, 14-15, 17-20 and 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775